Case 1:20-cv-05311-JSR Document 15-1 Filed 07/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

TAX DIVAS, LLC and WILLIAMS AND J Case No. 1:20-cv-05311
BOOKKEFPING, individually and on behalf of all
others similarly situated,

Plaintiffs, AFFIDAVIT OF CHRISTOPHER
S. COMSTOCK IN SUPPORT OF
MOTION TO ADMIT COUNSEL

J.P. MORGAN CHASE BANK and CITIBANK, PRO HAC VICE
NA.,

Vv.

Defendants.

 

 

CHRISTOPHER 8. COMSTOCK, being duly sworn, hereby deposes and says as
follows:

1. I am a partner with the law firm of Mayer Brown LLP.

2. 1 submit this affidavit in support of my motion for admission to practice pro hac
vice in the above-captioned matter.

3. As shown in the Certificate of Good Standing annexed hereto, I am a member in
good standing of the Bar of the State of Illinois.

4. There are no pending disciplinary proceedings against me in any State or Federal
court, nor have there ever been any such proceedings brought against me in any jurisdiction in
which I am licensed.

5. | have not been convicted of a felony.

6. I have not been censured, suspended, disbarred or denied admission or
readmission by any court.

7. Wherefore your affiant respectfully submits that he be permitted to appear as

counsel and advocate pro hac vice in this one case for defendant Citibank, N.A.

Dated: July 16, 2020
Case 1:20-cv-05311-JSR Document 15-1 Filed 07/16/20 Page 2 of 2

Respectfully submitted,

 

 

By: U fe JP tht a
Christopher 8. Comstock,
MAYER BROWN LLP
71 S. Wacker Drive
Chicago, IL 60606
Telephone: 312-701-8386
Facsimile: 312-706-9372
ccomstock@mayerbrown.com

Counsel for Defendant Citibank, N.A.

CITY OF CHICAGO )
) ss:
STATE OF ILLINOIS )

 
 
 
  

Subscribed and sworn to before me
this /G-% day of July, 2020.

  
   

OFFICIAL SEAL
PATRICIA B. STONE
Notary Public - State of Illinois

      
   

 

- a” * B - My Commission Expires 12/12/2020
Notary Public

My Commission Expires: Idy [X| a OD a)
